UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against-

DEMETRUES BELL,

Defendant.

ORDER

Lewis A. KAPLAN, District Judge.

oe
1

4

Fs

£

 

 

 
   
     
 

 

  
 

 

  
 

ie

3 |

| uspcspny®

{| DOCUMENT |

a | nck FILED
----& =| DOCH. Ie.

# | DATE FILED: Le a

Zn . 19. -or- O71 LAW
----X

Defendant moves to suppress physical evidence — principally or exclusively a 9 mm

semiautomatic firearm, ammunition, and a magazine — obtained by a search of his vehicle on June

28, 2019 as well as post-arrest statements made prior to his being given Miranda warnings. The

Court, having held an evidentiary hearing, GRANTS the motion (Dkt. 12) to the extent that the

physical evidence is suppressed. It is DENIED AS MOOT to the extent that it sought suppression

of post-arrest statements in view of the government’s commitment not to use any post-arrest

statements made prior to defendant having been given his Miranda warnings.

Findings and conclusions to follow.
SO ORDERED.

Dated: January 16, 2020

tn AMbaglde

Lewid A. Kaplan
United States District Judge

   

ities Lance:

as.

 

Cea efNt eet ae Wie FO ae Thad tM cE, a

 

Meat, nbs hie

eed

ve

‘gts

 
